Citation Nr: 1610471	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a skin disorder, including cysts on the neck, arms, back, and side of upper body, to include as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970 and August 1990 to August 1991 with additional service in the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2015 decision, the Board reopened the claim of entitlement to service connection for cysts on the neck, arms, back, and side of the upper body, and the case was remanded for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  In an October 2015 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the right and left lower extremities.  Therefore, the issues are no longer on appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veterans case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for peripheral neuropathy, right and left upper extremities, to include as secondary to service-connected type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  As the Veteran had qualifying Vietnam service, he is presumed to have been exposed to herbicide agents during his active military service. 

2.  The Veteran's current skin disorder including cysts on the neck, arms, back, and side of upper body is not related to service, including herbicide exposure during service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including cysts on the neck, arms, back, and side of upper body, have not been met, nor may any of those skin disorders be presumed to have been incurred as a result of the Veteran's service, to include his exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notice letters in December 2009 and March 2010, prior to the initial decision on the claim in July 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding post-service records that are relevant to the claim decided herein. 

The Board recognizes that the Veteran's service treatment records from his first period of active duty are unable to be located and are not in the claims folder.  In cases where service treatments are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18   (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

 In a May 2010 Memorandum, the RO detailed the efforts made to locate the service treatment records.  The Memorandum indicated that all procedures to obtain the Veteran's complete service treatment records were correctly followed and that all efforts had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatment records, as such efforts would be futile at this juncture.  The Veteran was properly notified of the unavailability of the records in a May 2010 letter.

The Veteran was afforded a VA examination in October 2015 in connection with this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and medical opinion obtained in this case is adequate, as it is predicated on consideration of the Veteran's claims file, his lay assertions, and an examination of the Veteran.  The examiner considered the Veteran's medical history and also provided a rationale for the opinion provided.

In the April 2015 remand, the Board instructed the RO to obtain current VA treatment records and a VA examination in connection with the Veteran's claim.  The Veteran was afforded a VA examination in October 2015.  In addition, VA treatment records were obtained and associated with the record.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d)(6)(iii).  The Board notes that the Veteran did serve in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides during his military service.

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he developed lipomas on active duty in the Republic of Vietnam and they are related to his presumed herbicide exposure.  See Veteran's July 2011 statement. 

As discussed, the Veteran's service treatment records from his first period of service were unavailable for review.  However, the record contains a January 1971 exchange of beneficiary information and request for administrative and adjudicative action showing a January 1971 VA hospital admission notice for removal of a cyst on the right side of the neck.   The Veteran's reserve service medical records document several instances of lipoma removal from the right forearm and left anterior thigh many years after discharge from his first period of active service.  

A buddy statement from the Veteran's friend was submitted in support of the claim.  His friend indicates that he visited the Veteran in the hospital in November or December 1970 at which time he was to have a cyst or "lymphoma" removed from the right side of his neck.  

A September 1994 private treatment record shows that the Veteran was noted to have lipomas on his left forearm and left thigh.  In addition, lipomas on the right forearm were removed.  A July 2002 private medical record indicates that multiple squamous cell carcinomas of the right forearm and left knee were removed as well as multiple subcutaneous masses of the left elbow, right chest wall, and right arm. 

The Board notes that the Veteran did serve in the Republic of Vietnam and he is thus presumed to have been exposed to herbicides during his military service. However, lipomas are not among the diseases listed as presumptively associated with herbicide exposure.  Therefore, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).
As such, a medical opinion is needed to determine whether the Veteran's lipomas are related to herbicide exposure.

The evidence of record includes one medical opinion on the question of whether the Veteran's lipomas are related to his military service.  In particular, an October 2015 VA examiner provided a medical opinion, which weighs against the claim.  During the October 2015 VA examination, the Veteran was assessed with a history of benign right neck mass which was excised and caused no current residuals.  The Veteran was diagnosed with subcutaneous masses consistent with lipomas.  

The examiner opined that the Veteran's lipomas are less likely as not to have arisen in service or to be causally related to service, to include as a result of exposure to herbicides.  The examiner referenced the Veteran's description of the current subcutaneous masses as not being present during or proximate to service.  The examiner stated that the right neck mass which was removed proximate to active duty did not cause the current subcutaneous masses.  The examiner also stated that medical literature does not substantiate a cause and effect relationship between lipomas and Agent Orange exposure.  The examiner noted that lipomas are genetic in nature or possibly caused by physical trauma. 

The Veteran has not submitted any evidence that a current skin disorder is due to his exposure to herbicides.  When the issue is complex, as the allegation that certain symptoms or disability results from exposure to herbicides, the contention cannot be established based on lay evidence alone, as the relationship between herbicide exposure and a disease or disability appearing later is not a matter which may be observed though the senses.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion as to the cause of his skin disorder is of limited probative value in this case.

The specific, reasoned opinion of the October 2015 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed the claims file, including pertinent post-service medical records, and considered the Veteran's own reported history and lay statements.  She also has training, knowledge, and expertise on which she based her medical opinion and rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

There is no medical opinion in conflict with the October 2015 VA opinion, and the Veteran has not provided any evidence other than his own statements to support his claim.  For example, he has not identified or submitted any medical literature suggesting that there is a relationship between herbicide exposure and lipomas.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

In the absence of any probative evidence that the Veteran's current lipomas are etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a skin disorder, including cysts on the neck, arms, back, and side of upper body, to include as due to herbicide exposure, is denied.





REMAND

The claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremity were previously remanded by the Board in April 2015.  One of the remand directives indicated that a medical opinion should be obtained addressing if the Veteran's peripheral neuropathy had been aggravated by his service-connected type II diabetes mellitus.  The Veteran was afforded a VA examination in October 2015.  While the examiner addressed whether type II diabetes mellitus caused the assessed subjective upper extremity paresthesias (previously diagnosed as neuropathy at a July 2010 VA examination), the examiner did not address the possibility of aggravation by diabetes.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2015 VA peripheral nerves examination, if available, to provide the following opinion after review of the entire claims file.   

Has the Veteran's upper extremity neuropathy at least as likely as not (50 percent probability or greater) been aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected type II diabetes mellitus.

If it is determined that the upper extremity neuropathy was aggravated by diabetes mellitus, please describe the baseline level of severity of neuropathy prior to the onset of aggravation or the level of severity of neuropathy at the first point in time such is ascertainable after the onset of aggravation.  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


